DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/11/2021 has been entered.  Claims 1-14, 21-26, and 28-34 are pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel hook must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a pivotable cartridge, does not reasonably provide enablement for channel hook pivot member.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Since the specification does provide a reference number for the channel hook and does not disclose what structural member the channel hook is directed to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 11, and 21-22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter, III et al. (US 20080105730 A1).
Regarding claims 1, 8, and 21-22, Baxter, III et al. discloses an end effector (12) for use with a surgical instrument (10), the end effector comprising: a shaft portion (100); an anvil (15) extending distally from the shaft portion; a staple cartridge (30) comprising a plurality of staples (638); an elongate channel (14) configured to receive the staple cartridge (30), wherein the elongate channel is movable relative to the anvil between an open configuration and a closed configuration to capture tissue between the anvil and the staple cartridge ([0036-0037, 0057-0062]); and 
a firing member (610/630) comprising an engagement portion (602/604), wherein the firing member is configured to cause the plurality of staples to be deployed into the tissue ([0036-0037, 0057-0062]), wherein the firing member (610/630) apply a closing force that transitions the elongate channel to the closed configuration and is movable distally to positively transition the elongate channel to a closed configuration ([0036-0037, 0057-0062], figs. 1-9) and the engagement portion is movable proximally to positively transition the elongate channel to the open 
a camming member (193 and/or 19), wherein the engagement portion is configured to engage the camming member upon moving proximally to positively transition the elongate channel to the open configuration, and wherein the camming member is rotatable relative to the engagement portion ([0036-0037, 0057-0062], figs. 1-9).
Regarding claims 4 and 11, Baxter, III et al. discloses the elongate channel comprises a channel hook (19) movably coupled to a channel pivot (23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5, 7, 9-10, 12-14, and 23-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter, III et al. (US 20080105730 A1) in view of Demmy et al. (US 20080237297 A1).
Regarding claims 2-3, 5, 7, 9-10, 12-14, 23, and 25, Baxter, III et al. discloses a channel pivot (23/24/17) wherein the staple cartridge is removably attached to the elongate channel and the firing member comprises a cutting edge (620 [0057-0058], fig. 2) but fails to explicitly disclose the anvil is fixedly attached to the shaft portion with a pivotable channel wherein the elongate channel is rotatable about the pivot
Demmy et al. teaches having an effector with an anvil is fixedly attached to the shaft portion driven by a similar I shaped firing member and a channel pivot (38) with a pivotable channel wherein the elongate channel is rotatable about the pivot, ([0028-0029], claim 2, figs. 2-9).

Regarding claims 24 and 26, Baxter, III et al. discloses an end portion comprising a surface (effector does have an “end portion”, anvil 15 having a surface (figs. 1-9); and wherein the engagement portion (602/604) is configured to engage the camming member upon moving proximally to push the surface (15) and positively transition the anvil to the open configuration ([0036-0037, 0057-0062], figs. 1-9). 
Baxter, III et al. fails to disclose to the firing member engagement portion moveable proximally to positively transition the elongate channel to the open configuration via the engagement portion.
Demmy et al. teaches having an effector with an anvil is fixedly attached to the shaft portion driven by a similar I shaped firing member and a channel pivot (38) with a pivotable channel wherein the elongate channel 
Given the suggestion and teachings of Baxter, III et al. to have a cartridge pivot relative to the anvil with an I shaped firing member and drive staples while being clamped, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Baxter, III et al.’s channel with the firing member engagement portion moveable proximally to positively transition the elongate channel to the open configuration via the engagement portion for having the effector more stable during opening and clamping as taught by Demmy et al.

Claims 28 and 30-34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter, III et al. (US 20080105730 A1) in view of Demmy et al. (US 20080237297 A1) and further in view of Shelton, IV et al. (US 10390825 B2).
Regarding claims 28 and 30-34, Baxter, III et al. discloses an end effector (12) for use with a surgical instrument (10), the end effector comprising: a shaft portion (100); an anvil (15) extending distally from the 
a firing member (610/630) comprising an engagement portion (602/604), wherein the firing member is configured to cause the plurality of staples to be deployed into the tissue ([0036-0037, 0057-0062]), wherein the firing member (610/630) apply a closing force that transitions the elongate channel to the closed configuration and is movable distally to positively transition the elongate channel to a closed configuration ([0036-0037, 0057-0062], figs. 1-9) and the engagement portion is movable proximally to positively transition the elongate channel to the open configuration, and wherein the firing member is configured to apply an opening camming force that transitions the elongate channel to the open configuration ([0036-0037, 0057-0062], figs. 1-9) and the firing member has a cutting edge (620 [0057-0058], fig. 2).
Baxter, III et al. fails to disclose a lever arm configured to positively transition the elongate channel to the open configuration upon the firing member moving proximally into engagement with the lever arm, 

Demmy et al. teaches having an effector with an anvil is fixedly attached to the shaft portion driven by a similar I shaped firing member and a channel pivot (38) with a pivotable channel wherein the elongate channel is rotatable about the pivot to positively transition the elongate channel to the open configuration via the engagement portion ([0028-0029], claim 2, figs. 2-9).
Shelton, IV et al. teaches a lever arm (85) configured to positively transition the elongate channel to the open configuration upon a firing member (83) moving proximally into engagement with the lever arm, to positively transition an anvil to the open configuration upon the firing member moving proximally into engagement with the lever arm, at least one of the opposing jaws forms an elongate channel (figs. 1-5), wherein the 
Given the suggestion and teachings of Baxter, III et al. to have a cartridge pivot relative to the anvil with an I shaped firing member and drive staples while being clamped, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Baxter, III et al.’s channel with a lever arm configured to positively transition the elongate channel to the open configuration upon the firing member moving proximally into engagement with the lever arm, the lever arm configured to positively transition the elongate channel to the open configuration upon the firing member moving proximally into engagement with the lever arm, at least one of the opposing jaws forms an elongate channel, wherein the firing member comprises an engagement portion movable proximally to positively transition the elongate channel to the open configuration and wherein at least one of the opposing jaws forms a fixed anvil, and wherein the elongate channel is movable relative to the fixed anvil to capture tissue therebetween for having the effector more stable during opening and .

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter, III et al. (US 20080105730 A1) in view of Krehel et al. (US 20130334280 A1) and further in view of Farascioni et al. (US 20100213238 A1).
Regarding claims 6 and 13, Baxter, III et al. fails to disclose the staple cartridge comprises a stepped deck. 
Krehel et al. teaches the staple cartridge comprises a stepped deck ([0059], fig. 5).
Farascioni et al. teaches a similar stapler (10) having a cartridge (508) movable relative to an anvil (506) between an open configuration and a closed configuration to capture tissue between the anvil and the staple cartridge (figs. 6 and 28-30); and a firing member (560/606) configured to cause the plurality of staples to be deployed into the tissue, wherein the firing member is movable distally to positively transition a elongate channel (516, fig. 10) to a closed configuration [0047, 0051, 0055, 0076] and wherein the firing member is movable proximally to positively transition the 
Given the suggestion and teachings of Baxter, III et al. to have a cartridge pivot relative to the anvil and drive staples while being clamped, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Baxter, III et al.’s staple cartridge to comprise a stepped deck for having tissue stapled more securely as taught by Krehel et al. and Farascioni et al.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious end effector for use with a surgical instrument comprising all the structural and functional limitations and further comprising a firing member comprising an 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 21-26, and 28-29 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  An 
Examiner encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-6pm, 8-10pm (EST).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT F LONG/Primary Examiner, Art Unit 3731